                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


Tyenika Effinger                        )
                                        )
      Plaintiff,                        )
                                        )
                                        )
      v.                                )     No. 20 CV 450
                                        )
Monterrey Security                      )
Consultants, et al.                     )
                                        )
      Defendants.                       )
                                        )
                                        )


                        Memorandum Opinion and Order

      On January 21, 2020, Tyenika Effinger visited the Clerk’s Office

of   this   court     and   filed   a   pro   se   complaint   for   employment

discrimination. While there, she filled out an application to proceed

in forma pauperis and financial affidavit (“IFP application”) as

well as a motion for attorney representation. In the former, she

stated that had received $6,000 in wages as well as social security

and welfare income. She denied having received more than $200 from

any other source. In addition, plaintiff affirmed that she was

unemployed and unmarried; that she was solely responsible for the

support of her daughter; and that no one in her household had more

than $200 in cash, checking, or savings accounts, or owned stocks,

bonds, real estate, or any automobile whose value exceeded $1000.

See DN 4. She declared under penalty of perjury that all of this
information was true and correct. Id. I granted her IFP application

and denied her motion for attorney representation without prejudice.

      Monterrey Security Consultants moved to dismiss the complaint

pursuant to Fed. R. Civ. P. 12(b)(6). I denied the motion summarily

based on my review of plaintiff’s complaint and recruited counsel

for   plaintiff,      who     had       renewed   her        motion   for   attorney

representation. Defendants now seek dismissal pursuant to 28 U.S.C.

§ 1915(e)(2)(A), asserting that plaintiff made false statements in

her IFP application. For the reasons that follow, the motion is

denied.

                                           I.

      Defendants     enumerate      a    long   list    of    putative   errors   and

omissions in plaintiff’s IFP application, the most salient of which

is her declaration that she earned $6,000 in wages in the twelve

months preceding her application, when according to her W2 form for

that period, she earned more than $12,000 in wages. Defendants also

observe correctly that plaintiff failed to respond to questions

seeking information about her most recent employment and assert that

she   “failed   to     note    other       employment,        self-employment,     an

alternative residence she shared with others, additional social

security income, three vehicle titles, and the means by which to

purchase a car on November 4, 2020.” Mot. at 2.

      Plaintiff’s counseled response admits two of the foregoing

errors: that she underestimated her wages in the twelve months


                                           2
preceding her application, and that she failed to answer questions

directed to her most recent employment. Plaintiff argues, however,

that these errors do not require dismissal under § 1915(e)(2)(A), as

they amount to unintentional mistakes that are attributable to her

learning disability, do not reflect an intent to deceive, and are

immaterial to her pauper status. With respect to the remaining

misrepresentations   defendants detect, plaintiff denies that the

information she provided in her application was incorrect and argues

that defendants’ evidence neither supports the inferences they draw

nor establishes that her allegation of poverty is untrue.

                                II.

     A federal litigant who is unable to pay court fees may proceed

in forma pauperis, which means that he or she “may commence a civil

action without prepaying fees or paying certain expenses.” Coleman

v. Tollefson, 575 U.S. 532, 534 (2015). To qualify for IFP status,

a plaintiff must fully disclose her financial condition, and she

must do so truthfully under penalty of perjury. See 28 U.S.C. §

1915(a)(1). As the Seventh Circuit has explained, “[p]roceeding in

forma pauperis is a privilege, and courts depend on the plaintiff’s

honesty in assessing her ability to pay.” Lofton v. SP Plus Corp.,

578 F. App’x 603, 604 (7th Cir. 2014). See also Chung v. Dushane,

No. 03 C 5955, 2003 WL 22902561, at *2 (N.D. Ill. Dec. 9, 2003)

(“[t]he opportunity to proceed in forma pauperis is a privilege

provided for the benefit of indigent persons[,] and the court system


                                 3
depends upon the honesty and forthrightness of applicants to ensure

that the privilege is not abused.”) (citing Denton v. Hernandez, 504

U.S. 25, 27 (1992)), aff’d sub nom. Chung v. KPMG LLP, 104 F. App’x

576   (7th   Cir.   2004)).   The   statutory    sanction    for    abusing   the

privilege is mandatory dismissal. See 28 U.S.C. § 1915(e)(2)(A)

(“[T]he court shall dismiss the case at any time if the court

determines that ... the allegation of poverty is untrue.”); Thomas

v. Gen. Motors Acceptance Corp., 288 F.3d 305, 306 (7th Cir. 2002)

(because “the allegation of poverty was false, the suit had to be

dismissed; the judge had no choice.”); Peak v. Laborer’s Union Loc.

#1, No. 19-CV-03351, 2020 WL 1433825, at *1 (N.D. Ill. Mar. 24, 2020)

(“[a]pplicants      must   tell   the   truth.   If   not,   the   sanction   is

automatic.”).

      Moreover, because “the wrongful act of making false statements

to the court is always harmful,” McRoyal v. Commonwealth Edison Co.,

263 F. App’x 500, 502 (7th Cir. 2008), dismissal is generally

required when the record indicates that an applicant intended to

deceive the court, regardless of the magnitude of the falsehood. See

Kennedy v. Huibregtse, 831 F.3d 441, 443 (7th Cir. 2016) (affirming

dismissal based on the incarcerated plaintiff’s concealment of a

$1,400 trust account, which the court considered “a deliberate,

material lie”); see also Mathis v. New York Life Ins. Co., 133 F.3d

546, 547–48 (7th Cir. 1998) (affirming dismissal where the district

court   found   that   the    plaintiff     “knowingly   provided    inaccurate


                                        4
information” in “attempt to deceive the court”). Further, courts

routinely infer an intent to deceive when the plaintiff offers

excuses that are implausible or do not hold up on the record. See,

e.g., Peak, 2020 WL 1433825, at *4 (N.D. Ill. Mar. 24, 2020)

(dismissing    complaint     after   finding    the   plaintiff’s   “string   of

excuses” for concealing income and assets implausible, including

that he “felt rushed” to complete his IFP application while at the

clerk’s office, did not understand the questions, did not have his

reading glasses with him, and was taking painkillers at the time he

filled out the form); David v. Wal-Mart Stores, Inc., No. 11 C 8833,

2016 WL 2344576, at *2 (N.D. Ill. May 4, 2016) (finding “unworthy of

belief” the plaintiff’s excuse that he did not view certain funds in

his bank account as “truly his”), aff'd, 669 F. App’x 793 (7th Cir.

2016); Jeffery v. Kraft Foods Glob., Inc., No. 05 C 6458, 2007 WL

611277, at *4 (N.D. Ill. Feb. 22, 2007) (rejecting argument that the

plaintiff, who “once owned her own business,” “made honest mistakes”

because she was a non-attorney and had not completed high school).

     Nevertheless, not every misstatement in an IFP application

compels dismissal. In Hrobowski v. Commonwealth Edison Co., 203 F.3d

445 (7th Cir. 2000), the Seventh Circuit reversed dismissal where

the plaintiff initially proceeded in forma pauperis based on an

application in which he failed to disclose certain assets, but later

“expended     considerable    money    and     effort”   in   the   months-long

proceedings leading up to his trial. Id. at 448. The court reasoned


                                       5
that   because   the     plaintiff       had    not    meaningfully     “reap[ed]   the

benefits of in forma pauperis status,” the district court was not

constrained to dismiss the complaint under § 1915(e)(2)(A) and could

have considered a lesser sanction pursuant Rule 11 or its inherent

authority.    Id.   District    courts          have   applied   the    reasoning   in

Hrobowski to deny dismissal, notwithstanding the plaintiff’s untrue

allegations of poverty, where, for example, the plaintiff’s IFP

petition was denied, see Harrison v. Illinois Dep’t of Transp., No.

10-CV-4674, 2011 WL 2470626, at *4 (N.D. Ill. June 21, 2011); where

the plaintiff “spent considerable money financing the lawsuit and

was only represented by IFP appointed counsel for a short time

period,” Kim v. Earthgrains Co., 2010 WL 2610460, at *3 (N.D. Ill.

June 24, 2010); and where the plaintiff was in fact indigent, and

the    most   plausible    explanation          for    the   mistakes    in   her   IFP

application was that “she is just not very good with forms.” Palmer

v. Dollar Tree, No. 10 C 7340, 2012 WL 4795720, at *2 (N.D. Ill.

Oct. 9, 2012).

       Indeed, although at least one court in this district has held

that evidence of bad faith is not necessary for dismissal, see Pelmer

v. Dean, 562 F. Supp. 2d 1006, 1008 (N.D. Ill. 2008) (calling it

“simply   wrong”    to    require    a    defendant      seeking   dismissal    under

§ 1915(e)(2)(A) to show that a plaintiff’s “omissions were made in

bad faith rather than through an innocent oversight”), more recent

case law make clear that “untrue,” as used in the IFP statute, “means


                                            6
something more than an innocent mistake.” Peak, 2020 WL 1433825, at

*1 (citing Robertson v. French, 949 F.3d 347, 351 (7th Cir. 2020)

(“Congress meant something like ‘dishonest’ or ‘false,’ rather than

simply ‘inaccurate’”), and      Ruiz v. Bautista, 2020 WL 974896, at *2

(7th Cir. 2020)).

    In addition, several courts have observed that the statutory

criterion   for   mandatory    dismissal—falsity     of   the   plaintiff’s

“allegation of poverty”—is ambiguous. As the court noted in Palmer,

“[i]t could mean that a case must be dismissed if either (a) any

nontrivial statement in an IFP affidavit is untrue or (b) the

applicant told the Court that she is indigent when she is not.”

Palmer, 2012 WL 4795720, at *3. See also Brantly v. Children’s

Memorial Hosp., 2010 WL 5174388, at *2 (N.D. Ill. Dec. 14, 2010)

(phrase   “allegation   of    poverty”   “could   refer   generally   to   an

applicant’s contention that she is unable to pay. Or it could refer

to any specific averment in the applicant’s affidavit.”), and David

v. Geren, 2009 WL 362877, at *1 (S.D. Ind. Feb 11, 2009) (noting

ambiguity in statutory term “poverty”).

    In Palmer, the court examined the case law, considered the

language and purpose of the IFP statute, and determined that the

better interpretation is “that § 1915(e)(2)(A) requires the severe

sanction of dismissal only when a petitioner says that she is

indigent when she is not.” Palmer, 2012 WL 4795720, at *4. Other

courts have reached similar conclusions. See, e.g. Chriswell v. Big


                                     7
Score Ent., LLC, No. 11 C 00861, 2013 WL 3669074, at *4 (N.D. Ill.

July 12, 2013) (“when a plaintiff misstates assets (or omits them)

on her IFP application, and those misstatements (or omissions) do

not affect her overall allegation of poverty, dismissal is not

mandatory”); Moorish Nat. Republic v. City of Chicago, No. 10 C 1047,

2011 WL 1485574, at *4, *5 (N.D. Ill. Apr. 18, 2011) (declining to

impose “the ultimate sanction of dismissal” because it was “not

evident from the record that Plaintiff...would not have qualified

for IFP status had his application been complete.”); Brantly, 2010

WL 5174388, at *3 (declining to dismiss where errors did not reflect

an intent to mislead and the plaintiff’s “general allegation of

poverty” was correct).

     Palmer is particularly instructive here. In that case, the court

rejected the inference that the plaintiff intended to deceive it by

omitting information about her past employment, explaining:

     A simpler and more plausible theory of Plaintiff’s conduct
     is that she is just not very good with forms. This view is
     supported by the complaint that she filed in this case
     [1]. The fill-in-the-blanks complaint is scarcely more
     complicated   than   the    IFP   application,   but   hers
     nevertheless contains glaring mistakes. For instance, the
     form says that the plaintiff should “Choose paragraph 7.1
     [if the defendant is not a federal government agency] or
     7.2 [if the defendant is a federal government agency]. Do
     not complete both.” Despite that direct instruction, she
     completed both. Paragraph 9 asks if the EEOC has issued a
     Notice of Right to Sue. Plaintiff checked box (a) to
     indicate that it had not issued a Notice, but also
     indicated in (b) that a Notice had been issued on September
     19, 2010. The EEOC’s Notice was actually issued on October
     19, 2010.



                                 8
Id. at *2. Plaintiff’s submissions in this case contain similar

mistakes. In fact, plaintiff committed one of the very errors the

Palmer court identified, completing both paragraphs 7.1 and 7.2 of

her pro se complaint. DN 1. Additionally, she failed to check any

answer to question 3 of her motion for attorney representation, which

asked her to indicate whether she was, or was not, represented by a

court-requested   attorney.   DN   5.   Plaintiff   also   checked   a   box

indicating that she had received assistance completing her forms

from an attorney at the U.S. District Court Pro Se Assistance

Program—a questionable response, given the errors just identified.

And the papers plaintiff filed in conjunction with her roughly

contemporaneous action in state court are peppered with similar

mistakes. Indeed, defendants make much of the fact that plaintiff

provided a different address on the state court forms from the one

she provided on her IFP application, but in reality, plaintiff

provided two different addresses in her state papers, including on

successive pages of her Application for Waiver of Court fees. See DN

66-4. These are the hallmarks of inattention, inadvertence, or

confusion, not of an intent to deceive.

     Defendants also seize upon the fact that, plaintiff’s IFP

application discloses a total of $5,000 in social security and

disability payments and a total of $4,200 in welfare payments, while

her state court fee-waiver application states that she had received

a total of $9,012 in the preceding twelve months, including a $781


                                    9
social security payment in the preceding month. Given that the state

form does not mirror the IFP application—its questions are organized

and formulated differently, and it does not include, for example,

line items for disability or welfare income—and that there is no

reason to believe that plaintiff had a copy of the answers she

provided on the federal form at the time she filled out the state

form, her answers appear generally more consistent than discrepant.

In any event, the minor differences between them do not suggest an

intent to mislead.

       What is true is that plaintiff should not have offered what

turned out to be poor estimates of her earnings on forms she signed

under oath. Plaintiff states that she filled out the IFP application

while at the Clerk’s Office and that she did not believe she could

access her payroll information from there. Even if that is true, the

record suggests no reason she could not simply have left and come

back another day after checking her facts. Plaintiff’s willingness

to guess at the answers instead suggests “a disregard for the penalty

of perjury and a certain nonchalance towards the privilege of

proceeding in forma pauperis.” Grant v. Kabaker, No. 17 C 7902, 2018

WL 9988764, at *1 (N.D. Ill. Feb. 7, 2018). This approach is not

commendable. Nevertheless, it appears from the evidence before me

that plaintiff’s inaccurate reporting of her wages was the result of

some    combination   of   carelessness,   confusion,   and   failure   to

appreciate the need for precision, and that even if she had disclosed


                                    10
her income accurately, she would have qualified for IFP status. These

circumstances do not warrant dismissal of her complaint.

     What remains of defendants’ motion is rank speculation based on

the flimsiest of evidence. First, they leap from the discovery that

plaintiff incorporated an LLC in September of 2020 to the conclusion

that she must have had undisclosed income as a Principal of that

entity.    Next,    they     infer,   apparently    from     the    appearance    of

plaintiff’s name on the webpage of an entity called Total Life

Changes, LLC, that exhorts viewers to “Become a Part of Our Family!”

that plaintiff must have concealed income she earned as a “sales

associate” for that entity. Finally, they cite a LexisNexis report

that opens with a lengthy disclaimer alerting readers that it is

based on public records known to “have errors” and should not be

relied    upon     without    independent    verification      to    suggest     that

plaintiff failed to disclose information about other members of her

household. None of this evidence remotely supports the conclusion

that plaintiff concealed income available to her to pay court fees.

As for defendant’s evidence of the value of vehicles they assert

plaintiff owns, and a PPP loan they assert she received, plaintiff’s

response    and     accompanying      evidence     roundly     controverts       the

inferences they seek to draw.

     In short, neither the authorities defendants cite nor the

evidence on which they rely persuades me that dismissal is warranted.




                                        11
                              III.

    For the foregoing reasons, defendants’ motion is denied.



                                    ENTER ORDER:




                            _____________________________
                                   Elaine E. Bucklo
                             United States District Judge

Dated: June 29, 2021




                               12
